

Exhibit 10(a)76


PENSION EQUALIZATION PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)


Certificate of Amendment


Amendment No. 2


THIS INSTRUMENT, executed this 15th day of December, 2011, but made effective
January 27, 2011, constitutes the Second Amendment of the Pension Equalization
Plan of Entergy Corporation and Subsidiaries (As Amended and Restated Effective
January 1, 2009) (the “Plan”).


All capitalized terms used in this Amendment No. 2 shall have the meanings
assigned to them in the Plan unless otherwise herein defined.


Pursuant to Section 8.01 of the Plan and in accordance with the Resolutions of
the Personnel Committee of the Board of Directors adopted at its meeting of
January 27, 2011, the Plan is hereby amended as follows:


1.  
The last sentence of Plan Section 1.01 is amended in its entirety to read as
follows:



Notwithstanding the foregoing, the term “Administrator” shall for Plan
administrative purposes include the office of the senior-most System officer
with responsibility for Human Resources and Administration, to whom the
Personnel Committee has delegated the authority to act on its behalf with
respect to all Plan administrative matters.


2.  
Plan Section 1.28 is amended in its entirety to read as follows:



 
1.28
“Supplemental Credited Service” shall mean additional service the senior-most
System officer with responsibility for Human Resources and Administration, in
consultation with the Employer and in their sole discretion, may grant to a
Participant in computing his benefit service (but for no other purposes unless
specifically approved as above and set forth in the Participant Application)
under this Plan after consideration of Participant’s prior service with
utilities, utility service companies, or other employment considered to be
helpful in Participant’s work with a System Company as specifically set forth in
and evidenced by the Participant Application.






 
IN WITNESS WHEREOF, the Personnel Committee has caused this Second Amendment to
the Pension Equalization Plan of Entergy Corporation and Subsidiaries (As
Amended and Restated Effective January 1, 2009) to be executed by its duly
authorized representative on the day, month, and year above set forth, but
effective January 27, 2011.


ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned duly authorized representative


 
/s/ E. Renae Conley
E. Renae Conley
Executive Vice-President,
Human Resources and Administration
